ATTORNEY            GENERAL OF TEXAS
                                           GREG        ABBOTT




                                              September 1,2004



The Honorable David M. Motley                              Opinion No. GA-0244
Kerr County Attorney
County Courthouse, Suite BA- 103                           Re: Whether the judge of the Kerr County
700 Main Street                                            constitutional county court must hear certain
Kerrville, Texas 78028                                     matters at the Kerrville State Hospital and is
                                                           entitled to a salary supplement for doing so
                                                           (RQ-0197-GA)

Dear Mr. Motley:

        You ask whether the judge of the Kerr County constitutional county court must hear certain
matters at the Kerrville State Hospital and is entitled to a salary supplement for doing so.’

I.       Background

        Title 7, subtitle C of the Health and Safety Code, the Texas Mental Health Code, see TEX.
HEALTH& SAFETYCODEANN. @ 571.001-578.008 (Vernon 2003 & Supp. 2004); see also id.
8 571.001 (Vernon 2003) (short title), pertains to mentally ill individuals’ care and treatment. Under
chapter 573, an individual who is believed to be mentally ill may be detained on an emergency basis.
See id. $5 573.001-.026 (Vernon 2003 & Supp. 2004). Under chapter 574, a prosecutor or another
adult may apply for court-ordered mental health care for an individual who may be mentally ill. See
id. 9 574.001(a) (Vernon Supp. 2004); Tex. Att’y Gen. Op. No. JC-0287 (2000) at 2. Generally, the
application must be filed with the county clerk in the county in which the proposed patient resides,
is found, or is already receiving mental health services. See TEX. HEALTH& SAFETYCODEANN.
5 574.001(b) (Vernon Supp. 2004). Chapter 574, subchapter C provides for proceedings for court-
ordered mental health services. See id. $5 574.031-,037 (Vernon 2003 & Supp. 2004). Upon
making certain findings, a judge may order that a person receive temporary or extended inpatient or
outpatient mental health services. See id. @ 574.034(a) (Vernon 2003) (temporary inpatient
services), (b) (temporary outpatient services), 574.035(a) (Vernon Supp. 2004) (extended inpatient
services), (b) (extended outpatient services). Subchapter E provides for post-commitment
proceedings to modify the terms of a commitment order. See id. $3 574.061-,070 (Vernon 2003).




         ‘See Letter from Honorable David M. Motley, Kerr County Attorney, to Honorable Greg Abbott, Texas
Attorney General (Mar. 8, 2004) (on fI1e with the Opinion Committee; also available of http://www.oag.state.tu.us)
[her&m&r Request Letter].
The Honorable David M. Motley - Page 2             (GA-0244)




       The costs for a hearing or proceeding under the Texas Mental Health Code are paid by:

                      (1) the county that initiates emergency detention procedures
               under Subchapter A or B, Chapter 573; or

                       (2) if no emergency detention procedures are initiated, the
               county that accepts an application for court-ordered mental health
               services, issues an order for protective custody, or issues an order for
               temporary mental health services.

Id. $ 571.018(a). In addition, “[tlhe county responsible for the costs of a hearing or proceeding
  . . shall pay the costs of all subsequent hearings or proceedings for that person under this subtitle
until the person is discharged from mental health services. The costs shall be billed by the clerk of
the court conducting the hearings.” Id. 4 571.018(b).

        You state that Kerr County is served by two county courts, the constitutional county court
and a county court at law. See Request Letter, supra note 1, at 1; see also TEX. GOV’T CODE ANN.
§ 25.1351 (Vernon 2004) (“Kerr County has one statutory county court, the County Court at Law
of Kerr County.“). The Kerrville State Hospital, a Texas Department of Mental Health and Mental
Retardation facility that serves 27 counties, is located in Kerr County. See Request Letter, supra
note 1, at 1. Eighty percent of the patients committed to the hospital are from other counties. See
id. Traditionally, the constitutional county court “has heard mental health commitment hearings for
all cases at the Kerrville State Hospital.” Id. at 2. “[A]pproximately 80% of these cases originate
from counties other than Kerr County.” Id. These cases are heard at the hospital, “away from the
county courthouse where the County Court customarily holds hearings.” Id.

        Your questions pertain to the Kerr County constitutional county court’s duty to hear mental
health commitment hearings at the state hospital and the judge’s entitlement to receive a salary
supplement for doing so. As background to your questions, you explain that in 1999, the Kerr
County Commissioners Court approved a $10.00 “judicial salary supplement fee” to be charged in
mental health cases pursuant to section 574.031(i) of the Health and Safety Code. See id. The
county’s 2003-2004 budget included a line item to pay the constitutional county court judge a salary
supplement in an amount equal to the estimated number of mental health hearings to be held away
from the county courthouse multiplied by $10.00. See id. The commissioners court “approved
payment of.     [the] salary supplement to the judge in the budget; however, such approval was on
the express condition that the judge’s salary to be paid by Kerr County should be reduced by an
amount equal to such approved salary supplement in the County Court budget, and reduced the
judge’s salary accordingly.” Id.

II.     Analvsis

        A.      The Constitutional County Court’s Duty to Hold Mental Health Commitment
                Hearings at the State Hospital

               You first ask whether “the judge of the Constitutional County Court of Kerr County
[is] required by the Constitution or state statutes to hear all of the mental health commitment
The Honorable David M. Motley - Page 3                       (GA-0244)



hearings held at Kerrville State Hospital, including those from counties other than Kerr Cotmty[.]”
Request Letter, supra note 1, at 3. This question requires us to address which Kerr County courts
have jurisdiction over these proceedings, including proceedings involving persons horn other
counties, and where in the county such proceedings are to be held.

         You ask about the Kerr County constitutional county court’s duties. Article V, section 15
of the Texas Constitution establishes a county court in each county. See TEX. CONST. art. V, 5 15.2
Under the constitution, “The County Court has jurisdiction as provided by law. The County Judge
is the presiding officer of the County Court and has judicial hmctions as provided by law.” Id. 5 16.
In addition to the constitutional county court, Kerr County has a county court at law. See TEX.
GOV’T CODE ANN. 5 25.1351 (Vernon 2004) (“Kerr County has one statutory county court, the
County Court at Law of Kerr County.“). Although you inform us that the constitutional county court
in Kerr County has traditionally heard all mental health proceedings in the county, the Government
Code provides the Kerr County constitutional county court and county court at law with concurrent
jurisdiction over proceedings under the Texas Mental Health Code. See id. 5 25.1352(b) (“In
addition to the jurisdiction provided by Section 25.0003 and other law, a county court at law in Kerr
County has: (1) concurrent jurisdiction with the district court in proceedings under the Family Code;
and (2) concurrent with the county court, the jurisdiction ofaprobate court in proceedings under
Chapter 462, Health and Safety Code, and Subtitle C, Title 7, Health and Safety Code.“) (emphasis
added).’ In addition, section 574.008(a) ofthe Health and Safety Code provides that “[a] proceeding
under Subchapter C or E must be held in the statutory or constitutional county court that has the
jurisdiction of a probate court in mental illness matters.” TEX. HEALTH & SAFETY CODE ANN.
 5 574.008(a) (Vernon 2003). Thus, in Kerr County proceedings for court-ordered mental health
services may be heard by either the constitutional county court or the county court at law.

        You also ask whether the Kerr County constitutional county court is required to hear
proceedings involving patients from other counties. See Request Letter, supra note 1, at 3. Whether
the court has jurisdiction and thus a duty to hear a particular matter will depend upon the statutory
basis for the proceeding. Because an application for court-ordered mental health services may be
tiled with the county clerk in the county in which the proposed patient resides, is found, or is already
receiving mental health services by court order or under subchapter A of chapter 573, see TEX.
HEALTH & SAFETY CODE ANN. 3 574.001(b) (Vernon Supp. 2004); see also id. ch. 573, subch. A
(Vernon 2003 & Supp. 2004), the court may have jurisdiction over and be required to hear a matter
involving a patient who resides in another county. See generally Tex. Att’y Gen. Op. No. JC-0364
(2001) (concluding that Howard County may not refuse to conduct a probable cause hearing under


         2This provision states: ‘“lkre shall be established in each county in this State a County Court, which shall be
a court of record; and there shall be elected in each county, by the qualified voters, a County Judge, who shall be well
informed in the law of the State; shall be a conservator of the peace, and shall hold his office for four years, and until
his SUCC~SSOI shall be elected and qualified. He shall receive as compensation for his services such fees and perquisites
as may be prescribed by law.” TEX. CONST. art. V, 5 15.

          ‘See nlm TEX. PROB. CODEANN. 5 S(c) (Vemon Supp. 2004) (“In those counties inwhich there is no statutory
probate court, but in which there is a county court at law or other statutory court exercising the jurisdiction of a probate
court, all applications, petitions, and motions regarding probate and administrations shall be filed and heard in those
courts and the constihrtional county court, unless otherwise provided by law.“).
The Honorable David M. Motley - Page 4                   (GA-0244)




section 574.025 of the Health and Safety Code if an application for court-ordered mental health
services is pending in the appropriate Howard County court).

         You are concerned about the court’s duties with respect to hearing matters involving patients
receiving mental health services in Kerr County whose treatment was initiated in another county and
who are receiving services pursuant to the order of a court in another county. Generally, chapter 574,
subchapter E provides that requests to modify commitment orders are tiled with the court that
entered the commitment order. See, e.g., TEX. HEALTH & SAFETY CODE ANN. @ 574.061(a)
(Vernon 2003) (“The facility administrator of a facility to which a patient is committed for inpatient
mental health services may request the court that entered the commitment order to modify the order
to require the patient to participate in outpatient mental health services.“), 574.062(a) (“The court
that entered an order directing a patient to participate in outpatient mental health services may set
a hearing to determine if the order should be modified in a way that is a substantial deviation from
the original program of treatment incorporated in the court’s order.“). However, section 574.008(c)
of the Health and Safety Code permits a court in the county where a patient is receiving temporary
inpatient services to hear a request for extended inpatient services:

                         If a patient is receiving temporary inpatient mental health
                 services in a county other than the county that initiated the
                 court-ordered inpatient mental health services and the patient requires
                 extended inpatient mental health services, the county in which the
                 proceedings originated shall pay the expenses of transporting the
                 patient back to the county for the hearing unless the court that entered
                 the temporary order arranges with the appropriate court in the
                 county in which the patient is receiving services to hold the hearing
                 on court-ordered extended inpatient mental health services before the
                 original order expires.

Id. 5 574.008(c) (emphasis added). By its plain terms, section 574.008(c) does not require a court
in the county where the patient is receiving services to hold the hearing. See id.4

         Finally, subchapter G of chapter 574 permits a physician who is treating a patient to “tile an
application in a probate court or a court with probate jurisdiction for an order to authorize the
administration of a psychoactive medication regardless of the patient’s refusal.” Zd. 5 574.104(a);
see also id. 4 574.104(c) (“An application filed under this section is separate from an application for
court-ordered mental health services.“). Section 574.104(d) requires a court to hear a subchapter G
application transferred from another county if the patient has been transferred to a mental health
facility in the court’s county. See id. 3 574.104(d) (“If the hearing is not held on the same day as the
application for court-ordered mental health services under Section 574.034 or 574.035 and the
patient is transferred to a mental health facility in another county, the court may transfer the


        ‘Seealso Tex. Att’y Gen. Op.No. JCL0364(2001)at 11 (“[Wlithrespectto a patient receivingtemporary
inpatientmental-health servicesin HowardCountyunderorderby anothercounty’scourt,HowardCountyCourtshave
nojurisdictionto conduct a ninety-day hearing under section 574.034 or a hearing on a motion for extended care under
section574.035unlessthe appropriateHowardCountycourthas arrangedto hold the hearing.“).
The Honorable David M. Motley - Page 5               (GA-0244)



application for an order to authorize psychoactive medication to the county where the patient has
been transferred.“).’ In sum, the Kerr County constitutional county court or the county court at law
is required to hear a matter involving a patient receiving mental health services in Kerr County
whose treatment was initiated in another county and who is receiving services pursuant to the order
of a court in another county only in certain circumstances.

        You ask whether hearings for court-ordered mental health services must be held at the
Kerrville State Hospital. See Request Letter, supra note 1, at 3. Section 574.03 1(a)-@) of the Health
and Safety Code provides as follows:

                        (a) Except as provided by Subsection (b), the judge may hold
                a hearing on an application for court-ordered mental health services
                at any suitable location in the county. The hearing should be held in
                a physical setting that is not likely to have a harmfbl effect on the
                proposed patient.

                         (b) On the request of the proposed patient or the proposed
                patient’s attorney the hearing on the application shall be held in the
                county courthouse.

TEX. HEALTH& SAFETYCODEANN. 5 574.031(a)-(b) (V emon 2003); see also id. $5 574.061(d)
(requiring that hearing onrequest to modify inpatient service commitment order to require the patient
to participate in outpatient mental health services shall be held “as prescribed by Section 574.0319,
574.062(c) (hearing to modify outpatient service commitment order “shall be held before the court,
without a jury, and as prescribed by Section 574.03 1”). In addition, section 574.03 1(h)-(i) provides
for payment of expenses and a salary supplement to a judge who holds hearings in hospitals or
locations other than the county courthouse. See id. 9 574.031(h)-(i). These provisions permit but
do not require a court to hold a hearing at a state hospital or other location outside the county
courthouse.

        B.      The Section 574.031(i) Salary Supplement

                1.      Statutov Provisions

                         Your remaining questions involve the salary supplement authorized by section
574.031 of the Health and Safety Code. See Request Letter, supra note 1, at 3. Section 574.031
establishes general guidelines for proceedings for court-ordered mental health services. Subsections
(h) and (i) provide for the expenses and a salary supplement for a judge who holds hearings outside
the county courthouse:




         JSeealso id. at 14 (concludingthat, with respectto a hearingon a physician’sapplicationto administer
psychoactivemedicationto a patienttransferredto BigSpringStateHospitalfromanothercounty,HowardCountymay
not refuseto conductthe hearingif the applicationwastransferredto a HowardCountycourt).
The Honorable David M. Motley - Page 6                  (GA-0244)



                          (h) A judge who holds a hearing under this section in
                 hospitals or locations other than the county courthouse is entitled to
                 be reimbursed for the judge’s reasonable and necessary expenses
                 related to holding a hearing at that location. The judge shall furnish
                 the presiding judge of the statutory probate courts or the presiding
                 judge of the administrative region, as appropriate, an accounting of
                 the expenses for certification. The presiding judge shall provide a
                 certification of expenses approved to the countyjudge responsible for
                 payment of costs under Section 571.018.

                        (i) A judge who holds hearings at locations other than the
                 county courthouse also may receive a reasonable salary supplement
                 in an amount set by the commissioners court.

TEX.HEALTH& SAFETYCODEANN. § 574.031(h)-(i) (Vernon 2003).

        In addition, subsections (i) and (k) permit ajudge who holds a hearing to assess as court costs
fees for the judge’s and prosecutor’s services:

                         (i) Notwithstanding other law, a judge who holds a hearing
                 under this section may assess for the judge’s services a fee in an
                 amount not to exceed $50 as a court cost against the county
                 responsible for the payment of the costs of the hearing under Section
                 571.018.

                         (k) Notwithstanding other law, a judge who holds a hearing
                 under this section may assess for the services of a prosecuting
                 attorney a fee in an amount not to exceed $50 as a court cost against
                 the county responsible for the payment of the costs of the hearing
                 under Section 571.018. For a mental health proceeding, the fee
                 assessed under this subsection includes costs incurred for the
                 preparation of documents related to the proceeding. The court may
                 award as court costs fees for other costs of a mental health proceeding
                 against the county responsible for the payment of the costs of the
                 hearing under Section 571.018.

Id. 3 574.031(j)-(k).6 The fees for the judge’s and attorney’s services are not contingent on the
hearing’s location. See id.; see also Tex. Att’y Gen. Op. No. JC-0364 (2001) at 7 (noting that
section 574.03 1(k) fees do not supplement prosecutor salaries and must be deposited with the county
treasurer according to section 113.021 ofthe Local Government Code); Tex. Att’y Gen. LO-98-053,
at l-2 (same).


         6Aclerkofa statutory countycourf stahaxyprobatecourt, orcounty cowtis expresslyrequtiedto collectthese
two fees. .SeeT~x. GOV’TCODEANN.$5 101.081(9)-(lo), 101.101(5)-(6), 101.121(7)-(8) (Vernon Supp. 2004).
The Honorable David M. Motley - Page 7                      (GA-0244)



                  2.       Threshold Question: Whether thestatutes Authorizea Commissioners Court
                           to Set a Sala y Supplement Fee as a Court Cost

                        Your questions involve a fee set by the Kerr County Commissioners Court
under section 574.031(i), which is charged as a court cost. See Request Letter, supra note 1, at 2.
As a threshold matter, we must decide whether the statutes authorize a commissioners court to set
such a court cost. Unlike subsections (j) and (k) of section 571.03 1, subsection (i) does not state that
the salary supplement is a court cost. Read solely in the context of section 574.031, it is not clear
whether subsection (i) authorizes a commissioners court to set a salary supplement as a court cost
or, alternatively, merely to pay a salary supplement to a judge who holds hearings away from the
county courthouse. See TEX. HEALTH& SAFETYCODEANN. 5 574.031 (i) (Vernon 2003) (“A judge
who holds hearings at locations other than the county courthouse also may receive a reasonable
salary supplement in an amount set by the commissioners court.“). In addition, it is not clear
whether the commissioners court referred to in section 574.03 l(i) is the commissioners court of the
county where the hearing is held (and that pays the judge’s salary) or the commissioners court ofthe
county responsible for paying costs of a hearing under section 571.018. See id.

        We must construe section 574.031(i) in the context of the Texas Mental Health Code’s
general cost provisions. See Texas Workers’Compensation Ins. Fund v. Del Zndus., Inc., 35 S.W.3d
591,593 (Tex. 2000) (a statutory provision is not to be construed in isolation but must be considered
in the context of the entire statutory scheme). Section 571.018, which generally governs costs for
proceedings under the Texas Mental Health Code and establishes which county is responsible for
the costs of a hearing, provides that “[closts under this section include           costs and salary
supplements authorized under Sections 574.031(i) and (j).” TEX. HEALTH& SAFETYCODEANN.
$571.018(c)(5) (Vemon2003)’ Readinconjunctionwith section 571.018(c)(5), section574,031(i)
provides the basis for a court cost, authorizing but not requiring a commissioners court of a county
where a hearing is held to establish a salary supplement court cost.’

                  3.        Questions about the Kerr County Salary Supplement                          Court Cost’s
                            Disposition




         ‘By contrast, section 571.018(c) does not list the expenses authorized by section 574.03101) as court costs. See
TEX.HEALTH&SAFE~CODEANN. ~571.018(~)(Vemon2003). Presumably, a judge whoholds ahearingatalocation
other than the county courthouse receives reimbursement for the judge’s reasonable and necessary expenses from the
responsible county other than as court costs. See id. 5 574.031(h) (providing for the hearing judge to “furnish the
presiding judge of the statutory probate courts or the presiding judge of the administrative region, as appropriate, an
accounting of the expenses for certification. The presiding judge shall provide a certification of expenses approved to
the county judge responsible for payment of costs under Section 571.018.“); see also id. 5 571.018(g) (“A judge who
holds hearings at locations other than the county courthouse is entitled to additional compensation as provided by
Sections 574.03 l(h) and (i).“).

         ‘In 1997, a bill amending section 574.031(i) would have provided that the commissioners court ofthe county
responsible for the cysts of the hearing under section 571.018(a) sets the salary supplement and pays it directly to the
judge. This language didnotappearinthe enrolledversionofthe bill. CompareTex. H.B. 591,75thLeg., R.S. (1997)
(Senate Comm. Report) with id. (Enrolled version).
The Honorable David M. Motley - Page 8             (GA-0244)



                       With respect to these provisions, you first ask whether the Kerr County $10
“judicial salary supplement fee” must be paid to the judge who conducts mental health commitment
hearings:

                        Because Kerr County has adopted a salary supplement under
                the provisions of 4 574.031(i) and such mental health hearings are
                held at locations other than the county courthouse, must the salary
                supplement as imposed be paid to the judge holding such hearings at
                locations other than the county courthouse as directed by 5
                571.018(g), or may the county withhold payment of such funds to
                such judge?

Request Letter, supra note 1, at 3.

         By the statutes’ plain terms, when the commissioners court has established a salary
supplement court cost under sections 571.018(c)(5) and 574.031(i), the only authorized purpose of
the court cost is to pay a salary supplement to a judge who holds hearings at locations other than the
county courthouse. See TEX. HEALTH& SAFETYCODE ANN. $5 571.018(c)(5) (Vernon 2003)
(listing salary supplement as a court cost), 574.031(i) (“A judge who holds hearings at locations
other than the county courthouse also may receive a reasonable salary supplement in an amount set
by the commissioners court.“) (emphasis added). Moreover, section 571.018(g) expressly provides
that “[a] judge who holds hearings at locations other than the county courthouse is entitled to
additional compensation as provided by Sections 574.031(h) and (i).” Id. § 571.018(g) (emphasis
added). The Code Construction Act provides that the phrase “‘is entitled to’ creates or recognizes
a right.” TEX. GOV’T CODEANN. § 3 11.016(4) (Vernon 1998) (“The following constructions apply
unless the context in which the word or phrase appears necessarily requires a different construction
or unless a different construction is expressly provided by statute . . .“). Accordingly, salary
supplement court costs collected by Kerr County must be used to pay a salary supplement as
provided by section 574.03 1(i).

        You also ask about the county’s authority to reduce the judge’s salary by the amount of the
salary supplement:

                      If the county is required to pay such salary supplement to the
               judge and further because $ 574.031(i) provides that the same is a
               “supplement” and $571.018(g) provides that the judge is entitled to
               the same as “additional compensation,” is it proper for the
               Commissioners Court to reduce or offset the judge’s salary in an
               amount equal to such salary supplement as a condition of approving
               the payment of such salary supplement?

Request Letter, supra note 1, at 3. Your letter indicates that the salary reduction or offset was an
express component of the countyjudge’s annual salary in the officially adopted county budget. See
id. at 2 (stating that the commissioners court “approved payment of.      [the] salary supplement to
The Honorable David M. Motley - Page 9                      (GA-0244)




the judge in the budget; however, such approval was on the express condition that the judge’s salary
to be paid by Kerr County should be reduced by an amount equal to such approved salary supplement
in the County Court budget, and reduced the judge’s salary accordingly”).

         Section 571.018(g) of the Health and Safety Code directs that a judge who holds a hearing
at locations other than the county courthouse is entitled to receive a salary supplement as additional
compensation “as provided by” section 574.031(i). See TEX. HEALTH& SAFETYCODE ANN.
5 571.018(g) (Vernon 2003). Therefore, when a commissioners court has set a salary supplement
court cost under sections 571.018(c)(5) and 574.031(i), see id. $5 571.018(c)(5), 574.031(i), the
court cost must be used to fknd a salary supplement. See supra pp. 7-8. However, these Health and
Safety Code provisions are silent with respect to whether a commissioners court, in setting the
county judge’s annual salary under the Local Government Code, may condition the judge’s receipt
of the salary supplement on a salary reduction equal in amount to the salary supplement. We
construe the Health and Safety Code provisions to prohibit a commissioners court fkom doing so,
for three reasons.

        First, such a salary reduction would be tantamount to the commissioners court directing that
the county retain and expend for general county purposes amounts collected as salary supplement
court costs. Because these statutes do not authorize a county that has established a salary supplement
court cost to use such costs for any purpose other than to pay a salary supplement, the statutes must
beconstrued to prohibit such asalaryreduction. S~~TEX.GOV’TCODEANN.$5 311.021(3) (Vernon
1998) (in enacting a statute, it is presumed that a just and reasonable result is intended), 3 11.023 (“In
construing a statute, . a court may consider among other matters the                  object sought to be
attained” and the “consequences of a particular construction[.]“).

        Second, the legislature provided in section 574.031(h) and (i) for the expenses and to
supplement the salary of a judge who holds hearings outside the county courthouse, creating an
incentive for judges to do so. See TEX. HEALTH& SAFETYCODEANN. $574.031(h)-(i) (Vernon
2003). Construing the statutes to permit a salary offset would defeat that purpose.

        Finally, the section 574.03 l(j) “judge’s services fee,” which is not contingent on the hearing
location, appears to be intended. to reimburse a county for the cost of providing its judge’s services
to other counties. See id. $ 574.031(j) (‘Notwithstanding other law, a judge who holds a hearing
under this section may assess for the judge’s services a fee in an amount not to exceed $50 as a court
cost against the county responsible forkthe payment of the costs of the hearing under Section
571.018.“).9 If the statutes were construed to permit a county to offset the judge’s annual salary in


         %e also TEX. CONS. art. XVI, $61 (providing that county officers must be compensated on a salary basis);
TEX.Lot. GOV’TCODE ANN. $5 154.002 (Vernon 1999) (“A district, county, or precinct officer who is paid on a salary
basis receives the salary instead of all fees, commissions, and other compensation the off%xr would otherwise be
authorized to keep, except as otherwise provided by this subchapter.“), 154.003 (“A district, county, or precinct cd&a
who is paid an annual salary shall charge and collect in the manner authorized by law all fees, commissions, and other
compensation permitted for official services performed by the officer. The officer shall dispose of the collected money
as provided by Subchapter B, Chapter 113.“). Cf: Tex. Att’y Gen. Op. No. JC-0364 (2001) at 7 (Health and Safety Code
                                                                                                           (continued...)
The Honorable David M. Motley - Page 10             (GA-0244)



an amount equal to the salary supplement, the county would be permitted, in practical effect, to retain
salary supplement fees in addition to judge’s services fees. This would convert the salary
supplement fee, an incentive for the judge to hold the hearing outside the county courthouse, into
a second fee to reimburse the county for its judge’s services. The statutes must be construed to avoid
authorizing a responsible county to be charged duplicative fees. See TEX. GOV’T CODE ANN.
$3 311.021(3) (Vernon 1998) (in enacting a statute, it is presumed that a just and reasonable result
is intended), 3 11.023 (“In construing a statute,      a court may consider among other matters the
. . object sought to be attained” and the “consequences of a particular construction[.]“); see also
Tex. Att’y Gen. Op. No. JC-0364 (2001) at 7 (concluding that county may not charge separately for
costs intended to be encompassed within prosecutor’s fees: “The costs that the prosecutor’s office
incurs in preparing documents necessary to conduct these hearings are encompassed within the
phrase ‘prosecutor’s fees.’ Section 574.03 1(k) plainly limits the fee for a prosecuting attorney to ‘an
amount not to exceed $50.“‘).

        We note that a commissioners court sets the county judge’s annual salary pursuant to chapter
152, subchapter B of the Local Government Code in conjunction with adopting the annual county
budget. S~~TEX.LOC.GOV’TCODEANN.$4 152.011, ,013 (Vernon 1999);seealsoid. $5 152.014-
,016 (salary grievance procedure), 152.017 (excepted positions); Tex. Att’y Gen. Op. No. MW-110
(1979) at 2 (concluding that a countyjudge’s salary was set pursuant to the statutory predecessor to
Local Government Code, chapter 152, subchapter B). Once the salary is set, the commissioners
court may not change it until the court adopts the next annual budget. See Tex. Att’y Gen. Op. No.
GA-0162 (2004) at 2. While section 152.012 prohibits a commissioners court from setting an
officer’s or employee’s salary below the amount in effect for the position as of a certain date, chapter
152, subchapter B does not preclude a commissioners court from setting the county judge’s annual
salary at an amount less than the judge’s salary for the prior year.

         Thus, while a commissioners court may not offset a county judge’s annual salary by the
amount of a Mental Health Code salary supplement, the fact that a county judge is entitled to receive
a salary supplement under the Mental Health Code does not forever immunize the county judge from
a salary reduction. A commissioners court may reduce the county judge’s annual salary under
chapter 152, subchapter B of the Local Government Code, but the salary reduction may not be
related to salary supplements the commissioners court expects the judge to receive. For example,
the Mental Health Code provisions would not preclude a commissioners court t?om reducing the
county judge’s salary in connection with across-the-board salary reductions.




section574.03 1(k)feesdo notsupplementprosecutorsalariesandmustbe depositedwiththe countytreasureraccording
to section 113.021 of the Local Government Code).
The Honorable David M. Motley - Page 11           (GA-0244)




                                       SUMMARY

                       The Kerr County constitutional county court and county court
               at law have concurrent jurisdiction over proceedings under the Texas
               Mental Health Code. Because an application for court-ordered
               mental health services may be filed with the county clerk in the
               county in which the proposed patient resides, is found, or is already
               receiving mental health services by court order or under subchapter
               A of chapter 573, a court may have jurisdiction over and be required
               to hear a matter involving a patient who resides in another county.
               The Texas Mental Health Code does not generally require a court in
               a county where a state hospital is located to hear matters involving
               patients who are receiving services at the hospital pursuant to the
               order of a court in another county. The Texas Mental Health Code
               permits but does not require a court to hold a proceeding for court-
               ordered mental health services at the state hospital in the county or
               other location outside the county courthouse.

                       Sections 571,018(c)(5) and 574.031(i) of the Health and
               Safety Code authorize a commissioners court to set a court cost to pay
               a salary supplement to a judge who holds hearings at locations other
               than the county courthouse. Section 571.018(g) directs that a judge
               who holds hearings at locations other than the county courthouse is
               entitled to receive a salary supplement as provided by section
               574.031(i) as additional compensation. A commissioners court that
               has set a salary supplement court cost may not withhold the salary
               supplement from a judge who holds hearings at locations other than
               the county courthouse or reduce the judge’s salary in an amount equal
               to the salary supplement.

                                              Very truly yours,



                                       &AB*
                                           Attorney General of Texas


BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee